Order issued February    7 ,2013



                                           In The
                                  C!tourt of 1\pp cats
                        111iftq ilistrirt of Wcxas at ilallas
                                    No. 05-11-00888-CV


                           IN RE PHILLIPPE PADIEU, Relator


                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 219-82705-07


                                       ORDER
                          Before Justices Francis, Myers, and Evans

       Based on the Court's opinion of this date, we DISMISS relator's petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.